DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this instant case, claim 18 recites the limitation "the second distance measuring device" in line 2 of the claim. However, there is no antecedent limitation of "a second distance measuring device" preceding the said claimed limitation of "the second distance measuring device". As such, there is insufficient antecedent basis for this limitation (i.e. prior to the claimed limitation of "the second distance measuring device") in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenberger et al. (US 2011/0001799 A1 hereinafter referred to as “Rothenberger”).
With respect to claim 1, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting system, comprising: a first distance measuring device (14a), configured to measure a first distance between a first part of an object (30, 32) and the first distance measuring device (14a); a second distance measuring device, configured to measure a second distance between a second part of the object and the second distance measuring device (14b) (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); a uniform light source (24), configured to emit uniform light to the object (30, 32) (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); an optical sensor (16a, 16b), configured to sense optical data of the object generated based on the uniform light; and a control circuit (28), configured to calculate a location of the object according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and  three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed).
With respect to claim 2, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.2, 3a-3b, Par.[0039]-[0043], [0046]-[0052] wherein object including at least palm-top, fingers in warning field and a person including person hand).
With respect to claim 3, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit adjusts a detecting region of the object according to the first distance and the second distance (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
With respect to claim 4, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the detecting region comprises an upper half region and a lower half region, and the control circuit adjusts a size of the upper half region according to the first distance and the second distance (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
With respect to claim 5, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit increases the size of the upper half region to a first size if a distance difference between the first distance and the second distance is smaller than a distance threshold/(already identified image distance) (see Figs.2-4, 5a-5b, Par.[0056] and [0065] wherein detecting image diatnce using already pre-existed cluster of image distance is disclosed).
With respect to claim 6, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit increases the size of the upper half region to a second size smaller than the first size if the first distance is smaller than the second distance for more than the distance threshold, wherein the upper half region is larger than the lower half region (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments; see Figs.2-4, 5a-5b, Par.[0056] and [0065] wherein detecting image diatnce using already pre-existed cluster of image distance is disclosed).
With respect to claim 10, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting system, comprising: a first light source (14a), configured to emit first light to a first part of an object; a second light source (14b), configured to emit second light to a second part of the object (30, 32) (see Par.[0038] wherein two original camera (i.e. at least light array emitting) modules 14a, 14b see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); a control circuit (28), configured to calculate a first distance between the first part of the object and the first light source (14a) according to the first light and to calculate a second distance between the second part of the object and the second light source (14b) according to the second light; a uniform light source (24), configured to emit uniform light to the object (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); and an optical sensor (16a, 16b), configured to sense optical data of the object generated based on the uniform light; wherein a location of the object is calculated according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and  three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed).
With respect to claim 11, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.2, 3a-3b, Par.[0039]-[0043], [0046]-[0052] wherein object including at least palm-top, fingers in warning field and a person including person hand).
With respect to claim 12, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit adjusts a detecting region of the object according to the first distance and the second distance (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed; see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and  three-dimensional image data (distance image, depth map) of the space region 12 are calculated or adjusted from the image data by the control 28 are disclosed).
With respect to claim 13, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the detecting region comprises an upper half region and a lower half region, and the control circuit adjusts a size of the upper half region according to the first distance and the second distance (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments).
With respect to claim 14, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit increases the size of the upper half region to a first size if a distance difference between the first distance and the second distance is smaller than a distance threshold (see Figs.2-4, 5a-5b, Par.[0056] and [0065] wherein detecting image distance using already pre-existed cluster of image distance is disclosed).
With respect to claim 15, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting system, wherein the control circuit increases the size of the upper half region to a second size smaller than the first size if the first distance is smaller than the second distance for more than the distance threshold, wherein the upper half region is larger than the lower half region (see Figs.2-4, 5a-5b, Par.[0043], [0052]-[0055] wherein simplification the binary evaluation image is generated which shows the object in segments including upper or lower half segments; see Figs.2-4, 5a-5b, Par.[0056] and [0065] wherein detecting image diatnce using already pre-existed cluster of image distance is disclosed).
With respect to claim 18, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, an object detecting method, comprising: measuring a first distance (14a) between a first part of an object (30, 32) and a first distance measuring device by the first distance measuring device; measuring a second distance between a second part of the object (30, 32) and the second distance measuring device (14b) by the second distance measuring device (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed); emitting uniform light (24) to the object (30, 32) (see Par.[0036] wherein light source 24 to illuminate region 12 is disclosed); sensing optical data (16a, 16b) of the object (30, 32) generated based on the uniform light; and calculating a location of the object (30, 32) according to the first distance, the second distance and the optical data (see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and  three-dimensional image data (distance image, depth map) of the space region 12 are calculated from the image data by the control 28 are disclosed).
With respect to claim 19, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting method, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.2, 3a-3b, Par.[0039]-[0043], [0046]-[0052] wherein object including at least palm-top, fingers in warning field and a person including person hand).
With respect to claim 20, Rothenberger discloses, in Figs.1-2, 3a-3b, 4 and 5a-5b, the object detecting method, further comprising: adjusting a detecting region of the object according to the first distance and the second distance (see Par.[0044]-[0046] wherein estimation distance of the object depth map results by using elementary trigonometric considerations using the separation distance of the cameras 14a, 14b are disclosed; see Par.[0035]-[0037] wherein control 28 receives image data from the image sensors 16a, 16b and  three-dimensional image data (distance image, depth map) of the space region 12 are calculated or adjusted from the image data by the control 28 are disclosed).
Claims 1-3, 7, 10-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alameh et al. (US 2016/0234365 A1 hereinafter referred to as “Alameh”).
With respect to claim 1, Alameh discloses, in Figs.13-22, an object detecting system, comprising1805: a first distance measuring device (1306, 1308), configured to measure a first distance (1908, 2003) between a first part of an object (1909) and the first distance measuring device (1306, 1308); a second distance measuring device (1307, 1309), configured to measure a second distance (1907, 2004) between a second part of the object (1909) and the second distance measuring device (see Par.[0068]-[0072] and [0100]-[0105] wherein at least two discrete signal emitters 1305,1306 and at least two discrete signal receiver 1307,1308 capable to detect reflected signals distances of user’s hand positioning are disclosed); a uniform light source (1303), configured to emit uniform light to the object (1909) (see Par.[0075], [0086]-[0087] wherein display 1303 configured as an active matrix organic light emitting diode (AMOLED) display is disclosed); an optical sensor (1723, 1711), configured to sense optical data of the object generated based on the uniform light; and a control circuit (1718-1719, 1722), configured to calculate a location of the object according to the first distance, the second distance and the optical data (see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719)  to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
With respect to claim 2, Alameh discloses, in Figs.13-22, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.17-19, Par.[0084], [0101], [0106] wherein distance detecting display device is portable device to detect palm and hand distance (see Fig.19) as well as palm-top if necessary).
With respect to claim 3, Alameh discloses, in Figs.13-22, the object detecting system, wherein the control circuit adjusts a detecting region of the object according to the first distance and the second distance (see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719)  to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
With respect to claim 7, Alameh discloses, in Figs.13-22, the object detecting system, wherein the first distance measuring device comprises a first light source can emit first light which is dot light or line light, and the second distance measuring device comprises a second light source can emit second light which is dot light or line light; wherein the first distance is calculated based on the first light, and the second distance is calculated based on the second light (see Par.[0068]-[0072] and [0100]-[0105] wherein at least two discrete signal emitters 1305,1306 and at least two discrete signal receiver 1307,1308 capable to detect reflected signals distances of user’s hand positioning are disclosed; see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719)  to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
With respect to claim 10, Alameh discloses, in Figs.13-22, an object detecting system, comprising: a first light source (1306, 1308), configured to emit first light to a first part of an object (1909); a second light source (1307, 1309), configured to emit second light to a second part of the object (1909) (see Par.[0068]-[0072] and [0100]-[0105] wherein at least two discrete signal emitters 1305,1306 and at least two discrete signal receiver 1307,1308 capable to detect reflected signals distances of user’s hand positioning are disclosed); a control circuit (1718-1719, 1722), configured to calculate a first distance between the first part of the object (1909) and the first light source according to the first light and to calculate a second distance between the second part of the object and the second light source according to the second light; a uniform light source (1303), configured to emit uniform light to the object (1909); and an optical sensor (1723, 1711), configured to sense optical data of the object generated based on the uniform light; wherein a location of the object (1909) is calculated according to the first distance, the second distance and the optical data (see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719) =to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
With respect to claim 11, Alameh discloses, in Figs.13-22, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.17-19, Par.[0084], [0101], [0106] wherein distance detecting display device is portable device to detect palm and hand distance (see Fig.19) as well as palm-top if necessary).
With respect to claim 12, Alameh discloses, in Figs.13-22, the object detecting system, wherein the control circuit adjusts a detecting region of the object according to the first distance and the second distance (see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719)  to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
With respect to claim 18, Alameh discloses, in Figs.13-22, an object detecting method, comprising: measuring a first distance between a first part of an object (1909) and a first distance measuring device (1306, 1308) by the first distance measuring device (1306, 1308); measuring a second distance between a second part of the object (10909) and the second distance measuring device (1307, 1309) by the second distance measuring device (1307, 1309); emitting uniform light to the object (1909); sensing optical data of the object (1909) generated based on the uniform light; and calculating a location of the object according to the first distance, the second distance and the optical data (see Par.[0068]-[0072] and [0100]-[0105] wherein at least two discrete signal emitters 1305,1306 and at least two discrete signal receiver 1307,1308 capable to detect reflected signals distances of user’s hand positioning are disclosed; see Par.[0075], [0086]-[0087] wherein display 1303 configured as an active matrix organic light emitting diode (AMOLED) display is disclosed; see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719)  to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
With respect to claim 19, Alameh discloses, in Figs.13-22, the object detecting method, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Figs.17-19, Par.[0084], [0101], [0106] wherein distance detecting display device is portable device to detect palm and hand distance (see Fig.19) as well as palm-top if necessary).
With respect to claim 20, Alameh discloses, in Figs.13-22, the object detecting method, further comprising: adjusting a detecting region of the object according to the first distance and the second distance (see Par.[0088]-[0093] wherein electronic device 1717 including processor control algorithm or memory (1722, 1718-1719)  to collect, calculate and save data from various sensor components such as, but are not limited to, accelerometers, touch sensors, surface/housing capacitive sensors, audio sensors, and video sensors (such as a camera); see Fig18, Par.[0095]-[0099] wherein distance determining decision by processor using data gathered through signal-receiver pair and display are disclosed).
Claims 1-3, 7-10, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (US 2009/0116742 A1).
With respect to claim 1, Nishihara discloses, in Figs.1-6, an object detecting system, comprising: a first distance measuring device (16), configured to measure a first distance/(location) between a first part of an object (20, 22) and the first distance measuring device (16); a second distance measuring device (18), configured to measure a second distance between a second part of the object (20, 22) and the second distance measuring device (14); a uniform light source (26), configured to emit uniform light to the object (20, 22) (see Par.[0023]-[00024] wherein projector 26 is disclosed); an optical sensor (12, 14), configured to sense optical data/(image) of the object generated based on the uniform light (see Par.[0017]-[0023], [0032] wherein gesture recognition interface includes coupled to each of the first camera 12 and the second camera 14, respectively, is a first IR light source 16 and a second IR light source 18 such that images from first and second cameras employed to determine a three-dimensional location of the input object, with changes in the location (i.e. positions coordinate distance) being employed to determine physical motion of the input object; it is submitted that, inherently, cameras are light sensitive device); and a control circuit (24), configured to calculate a location of the object according to the first distance, the second distance and the optical data (see Par.[0021]-[0022], [0024], [0028]-[0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22).
With respect to claim 2, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the object is a hand, the first part is a palm or the palm with fingers, and the second part is an arm (see Fig.1, wherein hand and palm with fingers is represented as object 22).
With respect to claim 3, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the control circuit adjusts a detecting region of the object according to the first distance and the second distance (see Par.[0021]-[0022], [0024], [0028]-[0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22).
With respect to claim 7, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the first distance measuring device comprises a first light source can emit first light which is dot light or line light, and the second distance measuring device comprises a second light source can emit second light which is dot light or line light; wherein the first distance is calculated based on the first light, and the second distance is calculated based on the second light (see Par.[0028]-[0029], [0033]-[0035], [0041]-[0042] wherein the controller 24 can then be commanded to provide a second calibration pattern that is used to associate the features of the second calibration pattern with known physical locations in two-dimensional space include defined features in the visible light spectrum, such as lines, dots, squares, and/or any of a variety of features that are non-uniform across the entirety of the projection of the calibration pattern).
With respect to claim 8, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the uniform light source emits the uniform light after the first light source emits the first light for a predetermined time or the second light source emits the second light for the predetermined time (see Par.[0022] wherein the controller 24 could determine the three-dimensional physical location of the input object 22 based on a relative parallax separation of the matched pair of images of the input object 22 at a given time; see Par.[0028] wherein changes in exposure can include changes in exposure time (i.e., image detection integration time), camera aperture opening, and/or camera amplifier gain).
With respect to claim 9, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the first light source emits the dot light as the first light and the second light source emits the dot light as the second light when the control circuit does not detect existence of the object; wherein the first light source emits the line light as the first light and the second light source emits the line light as the second light after the control circuit detects the existence of the object (see Par.[0033]-[0034] wherein the black dots 152 can be sized to be approximately the size of a fingertip in diameter (e.g., 1/2''), and can thus be tuned by the automated calibration component 28 to be detected (or to be not detected)).
With respect to claim 10, Nishihara discloses, in Figs.1-6, an object detecting system, comprising: a first light source (16), configured to emit first light to a first part of an object (22, 20); a second light source (18), configured to emit second light to a second part of the object (22, 20); a control circuit (24), configured to calculate a first distance between the first part of the object (20, 22) and the first light source (16) according to the first light and to calculate a second distance between the second part of the object (20, 22) and the second light source (18) according to the second light; a uniform light source (26), configured to emit uniform light to the object; and an optical sensor (12, 18), configured to sense optical data of the object generated based on the uniform light; wherein a location of the object is calculated according to the first distance, the second distance and the optical data (see Par.[0023]-[00024] wherein projector 26 is disclosed; see Par.[0017]-[0023], [0032] wherein gesture recognition interface includes coupled to each of the first camera 12 and the second camera 14, respectively, is a first IR light source 16 and a second IR light source 18 such that images from first and second cameras employed to determine a three-dimensional location of the input object, with changes in the location (i.e. positions coordinate distance) being employed to determine physical motion of the input object; it is submitted that, inherently, cameras are light sensitive device; see Par.[0021]-[0022], [0024], [0028]-[0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22).
With respect to claim 16, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the uniform light source emits the uniform light after the first light source emits the first light for a predetermined time or the second light source emits the second light for the predetermined time (see Par.[0022] wherein the controller 24 could determine the three-dimensional physical location of the input object 22 based on a relative parallax separation of the matched pair of images of the input object 22 at a given time; see Par.[0028] wherein changes in exposure can include changes in exposure time (i.e., image detection integration time), camera aperture opening, and/or camera amplifier gain).
With respect to claim 17, Nishihara discloses, in Figs.1-6, the object detecting system, wherein the first light source emits the dot light as the first light and the second light source emits the dot light as the second light when the control circuit does not detect existence of the object; wherein the first light source emits the line light as the first light and the second light source emits the line light as the second light after the control circuit detects the existence of the object (see Par.[0033]-[0034] wherein the black dots 152 can be sized to be approximately the size of a fingertip in diameter (e.g., 1/2''), and can thus be tuned by the automated calibration component 28 to be detected (or to be not detected)).
With respect to claim 18, Nishihara discloses, in Figs.1-6, an object detecting method, comprising: measuring a first distance between a first part of an object (20, 22) and a first distance measuring device (16) by the first distance measuring device; measuring a second distance between a second part of the object (20, 22) and the second distance measuring device (18) by the second distance measuring device; emitting uniform light (26) to the object; sensing optical (12, 14) data of the object generated based on the uniform light; and calculating a location of the object according to the first distance, the second distance and the optical data (see Par.[0023]-[00024] wherein projector 26 is disclosed; see Par.[0017]-[0023], [0032] wherein gesture recognition interface includes coupled to each of the first camera 12 and the second camera 14, respectively, is a first IR light source 16 and a second IR light source 18 such that images from first and second cameras employed to determine a three-dimensional location of the input object, with changes in the location (i.e. positions coordinate distance) being employed to determine physical motion of the input object; it is submitted that, inherently, cameras are light sensitive device; see Par.[0021]-[0022], [0024], [0028]-[0032] wherein controller 24 can process the respective silhouette images associated with the input object 22 to calculate, generate or determine the three-dimensional physical two-dimensional X-Y coordinate location of at least one end-point, such as a fingertip, associated with the input object 22).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the prior arts of record cited o PTO-892, either alone or in combination anticipates all the claimed limitations of present Invention.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818